A case involving a motion for a change of custody contemplates an order which necessarily must be based upon the determination of factual issues and the application of governing statutes; and this proceeding was subject, therefore, to the provisions of Civ. R. 52, which provides, among other things, that if a timely request is made for findings of fact *Page 196 
stated separately from conclusions of law, then "the court shall state in writing the conclusions of fact found separately from the conclusions of law."
The duty imposed by Civ. R. 52 was extracted directly from former R. C. 2315.22. In Bauer v. Cleveland Ry. Co. (1943),141 Ohio St. 197, the Supreme Court commented, at pages 201 to 202, upon the predecessor to that section as follows:
"This statute confers a substantial right, is mandatory in character, and a refusal of the court in a proper case to comply with the request provided for therein is reversible errorunless it appears from the record that the party making therequest is not prejudiced by such refusal. Oxford Tp. v.Columbia, 38 Ohio St. 87; Cleveland Produce Co. v. Dennert,104 Ohio St. 149, 135 N.E. 531." (Emphasis added.)
Here, the record, which includes the entry of March 27, 1979, sufficiently shows that the failure to render complete findings did not have any material effect upon the outcome of the case; and for this reason, I concur in the judgment. See Allstate Ins.Co. v. Dixon (1962), 118 Ohio App. 521; In re Estate of Sloane
(1959), 109 Ohio App. 110. *Page 197